DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1B, 2A, and 3B in the reply filed on 02/08/2021 is acknowledged.
Claims 3, 7, 9, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1A, 2B, and 3A there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 4-6, 8, 10-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Waller (US 2018/0046086).
Regarding claim 1, Waller discloses a method of processing a substrate, the method comprising: receiving a substrate (Fig.1, numeral 112; Fig.6, numeral 210), the substrate having a front side surface, a backside surface, and a side edge surface; positioning a dispense nozzle (Fig.1, numeral 108; [0021]) proximate an edge region of the front side surface (Fig.1), the edge region of the front side surface being an annular region extending from a perimeter of the front side surface a predetermined distance towards a center point of the front side surface (Fig.1, numeral 112); depositing a first material  (Fig.6, numeral 212) from the dispense nozzle onto the edge region of the front side surface ([0021]), resulting in the edge region of the substrate being coated with the first material (Fig.6, numeral 216); and depositing a second material  (Fig.6, numeral 220) onto a central region of the front side surface (210), the second material coating  (220) the front side surface without adhering to the edge region of the front side surface ([0034]).
Regarding claim 14, Waller discloses a method of processing a substrate, the method comprising: receiving a substrate (Fig.1, numeral 112; Fig.6, numeral 210) , the substrate having a front side surface, a backside surface, and a side edge surface;  15forming a first material (Fig.6, numeral 212) in a first annular region of the front side surface, resulting in the first annular region being coated with the first material (216) ([0034]), the first annular region being immediately adjacent to a perimeter of the substrate (210), the first annular region having a first outer perimeter proximate to the 
Regarding claim 4, Waller discloses wherein the first material (212) is a fluorinated material ([0032]).
Regarding claim 5, Walter disclose that the first material is selected to be hydrophobic ([0032]; note: fluorinated polymers)
	Regarding claims 6 and 18, Waller discloses wherein the first material is dispensed as a liquid ([0021]).
	Regarding claim 8, Waller discloses cleaning the front side surface (210) subsequent to depositing the first material (216) and prior to depositing the second material ([0035]).
	Regarding claim 10, Waller discloses wherein the second material (220) [0034]) is a metal-containing film (Abstract).
	Regarding claim 11, Waller discloses wherein the dispense nozzle is also configured to dispense solvent on an edge portion of the substrate as part of an edge bead removal process ([0021]), [0034]).
	Regarding claim 12, Waller discloses cleaning the substrate after depositing the second material ([0034]).
	Regarding claim 13, Waller discloses wherein the first material and the second material are deposited while spinning the substrate ([0035]).
Regarding claim 17, Waller discloses wherein the first material and the second material are deposited via a dispense nozzle (Fig.1, numeral 108; [0021]).
	Regarding claim 18, Waller discloses wherein the first material is dispensed as a liquid ([0035]).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waller as applied to claims 1 and 14 above, and further in view of Thompson (US 2014/0018463).
Regarding claims 2 and 15, Waller does not explicitly disclose wherein the first material is a self-assembled monolayer.
Waller however discloses that the first material has an anti-adhesion properties ([0036]).  And Thompson however discloses wherein the material with anti-adhesion properties is a self-assembled monolayer ([0047]).

Regarding claim 16, Thompson discloses wherein the first material is a fluorinated self-assembled monolayer ([0011]).
Regarding claim 20, Waller discloses a method of processing a substrate (Fig.1, numeral 112; Fig.6, numeral 210), the method comprising: receiving a substrate (210), the substrate having a front side surface, a backside surface, and a side edge surface;  16deposing a fluorinated coating  (216)  ([0032])on a peripheral edge of the front side surface of the substrate without dispensing the fluorinated coating on interior surfaces of the front side surface ([0034]), the peripheral edge immediately adjacent to a perimeter of the substrate; and depositing a second material (218); (220) on the interior surfaces of the front side surface while spinning the substrate ([0035]), the spinning causing the second material to cover the front side surface except that the fluorinated preventing the second material from adhering to the peripheral edge of the front side surface ([0034]; [0035]).
Waller does not disclose that the coating is a self-assembled monolayer. Waller however discloses that the coating has an anti-adhesion properties ([0036]).  And Thompson however discloses wherein the material with anti-adhesion properties is a self-assembled monolayer ([0047]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Waller with Thompson to have the coating as a self-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891